     CASE 0:18-cv-03189-DSD-ECW Document 24 Filed 05/10/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


THE PRUDENTIAL INSURANCE                   *
COMPANY OF AMERICA,                        *
                                           *
       Plaintiff,                          *
                                           *
v.                                         *     Case No. 0:18-cv-03189-DSD-ECW
                                           *
                                           *
J.B., a minor; Z.B., a minor; and          *
ANNIE L. DAVIS, solely in her              *
capacity as guardian of J.B. and Z.B.,     *
                                           *
       Defendants.                         *


 STATUS REPORT OF J.B., A MINOR, BY ANNIE L. DAVIS, HER GUARDIAN


       Defendant J.B., a minor, appearing herein through her guardian, Annie L. Davis,

and undersigned counsel, hereby provides the following status update regarding the

pending criminal case against Z.B., as required by the Court’s Order (ECF No. 23).

       Annie Davis, Z.B.’s legal guardian, does not have any information regarding the

criminal case beyond the information reported to the Court by Prudential in Paragraph 17

of the Complaint wherein it alleged that an attorney with the Hennepin County

Attorney’s Office stated that criminal charges were pending as of April 3, 2018. Because

Z.B. is a minor, information about his case is not available online. Accordingly, J.B.’s

counsel contacted the Hennepin County Attorney, Juvenile Prosecution Division, to see if

they could disclose any additional information about Z.B.’s case.          Counsel was

eventually routed to a Senior Paralegal believed to have involvement with the case, but

                                           1
     CASE 0:18-cv-03189-DSD-ECW Document 24 Filed 05/10/19 Page 2 of 3



she was unable to even confirm or deny the existence of a case over the phone. She has

forwarded the request for information regarding the Z.B.’s case to the managing attorney,

who is expected to respond shortly. As of the due date of this status report, no new

information is available. However, counsel will supplement this status report promptly

upon being notified of new information by the managing attorney.

      DATED this 10th day of May, 2019.

                                         Respectfully submitted,

                                         /s/ Michael J. Hoover
                                         Michael J. Hoover
                                         LA Bar No. 35497
                                         Interpleader Law, LLC
                                         9015 Bluebonnet Blvd.
                                         Baton Rouge, Louisiana 70810
                                         Telephone: (225) 246-8706
                                         Email: michael.hoover@interpleaderlaw.com
                                         Attorney for Defendant J.B., a minor,
                                         represented herein by Annie L. Davis, her
                                         guardian




                                           2
CASE 0:18-cv-03189-DSD-ECW Document 24 Filed 05/10/19 Page 3 of 3



                      CERTIFICATE OF SERVICE

 I hereby certify that on May 10, 2019, I caused a copy of the foregoing to be filed
 electronically using the CM/ECF System. Notice of this filing will be sent by the
 Court’s electronic filing system to all parties indicated on the electronic filing
 receipt.


                         /s/ Michael J. Hoover
                              Michael J. Hoover




                                      3
